DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 50-54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the cavity" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the plug" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the porous material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 50-51 and 53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spranger et al. (US 2007/0249197).
Regarding claim 50, Spranger discloses 
A method for connecting to fluid conduits (abstract and par. 0046) with a connector assembly (12/14), the connector assembly (12/14) having a male (12) and female (14) connector member configured to mate (figs. 1-2) to each other and establish a fluid-tight seal therebetween (fig. 3), each of the male (12) and female (14) connector members having a lumen (16/18), the lumens (16/18) substantially aligned (figs. 2-3 and par. 0046) with respect to each other (figs. 2-3 and par. 0046) when the male (12) and female (14) connectors are mated (figs. 2-3 and par. 0046), the connector assembly (12/14) further comprising a cavity extension (28) extending more radially outward (figs. 2-3) relative to adjoining portions (figs. 2-3 and par. 0046) of the lumens (16/18), the method comprising the steps of: 
maintaining for a period of time (fig. 2 and par. 0046) the connector assembly (12/14) in an orientation (fig. 2) such that the cavity (28) has an elevation superior (figs. 2-3 and par. 0046) to the adjoining portions (figs. 2-3) of the lumens (16/18); and 
venting air bubbles (par. 0046) captured within the cavity (28) to a location exterior (fig. 2) to the lumens (16/18). (Figs. 1-3 and pars. 0039-0048)
Regarding claim 51, Spranger discloses 
The method of claim 50, further comprising the step(s) of: flowing blood through the connector assembly (12/14, par. 0046).
Regarding claim 53, Spranger discloses 
The method of claim 50, further comprising the step(s) of: reducing the entrapment of air (par. 0046) within the connector assembly (12/14) without fully (fig. 2) or partially assembling the male (12) and female (14) connector members while submerged in a liquid (fig. 2 shows the interior of 12/14 submerged as well as cavity 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spranger et al. (US 2007/0249197) in view of Keller (US 2009/0127288) (Examiner notes: Keller is cited in the IDS).
Regarding claim 52, Spranger discloses the method of claim 50, as set forth above, except for further comprising the step(s) of: exposing the blood to a porous material configured to allow for gas to pass through the plug but not allow for blood to pass through the material.
However, Keller teaches a similar device wherein Keller teach a step(s) of exposing the blood to a porous material (83) configured to allow for gas to pass through (par. 0057) the plug (83) but not allow for blood to pass through the material (83, par. 0057).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Spranger to incorporate the porous material teachings of Keller. The motivation for the modification would have been to only air to escape (Keller, par. 0057).
 
Claim(s) 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spranger et al. (US 2007/0249197) in view of Burkholz et al. (US 2008/0287906).
Regarding claim 54, Spranger discloses the method of claim 51, as set forth above, except for further comprising the step(s): opening and closing a valve interposed between a vent aperture and the porous material.
However, Burkholz teaches a step of opening and closing (via element 40) a valve (36, fig. 4) interposed between a vent aperture (aperture of 18 for valve 36 and element 28 to be inserted into) and the porous material (44, fig. 4 and par. 0066).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Spranger by adding a valve and a porous material teachings of Burkholz. The motivation for the modification of the valve would have been to provide a seal (par. 0066 of Burkholz) to prevent contamination, and the motivation for the modification of the porous material would have been to allow airflow to pass but prevent fluid from passing (par. 0066 of Burkholz).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783